

Employment Agreement
 
Employment Agreement, dated as of September 22, 2006, by and between Iconix
Brand Group, Inc., a Delaware corporation (the “Company”), and Andrew Tarshis
(the “Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Executive is currently Senior Vice President, Business Affairs and
Associate Counsel of the Company and Senior Vice President, Business Affairs and
General Counsel of the Company’s Joe Boxer division (the “Division”); and
 
WHEREAS, the Company and Executive entered into a two-year Employment Agreement
dated as of July 22, 2005 (the “Original Agreement”); and
 
WHEREAS, the Company wishes, among other things, to continue the Executive’s
employment with the Company beyond the term currently provided by the Original
Agreement pursuant to the terms as provided herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:
 
1.  Engagement of Executive; Duties. During the Term (as hereinafter defined),
the Executive shall have the titles of Senior Vice President and General Counsel
of the Company, which shall be the most senior legal position of the Company,
and shall have such duties as may be from time to time delegated to him by the
Chief Executive Officer. The Executive shall faithfully and diligently discharge
his duties hereunder and use his best efforts to implement the policies
established by the Company.
 
2.  Time. The Executive shall devote substantially all of his professional time
to the business affairs of the Division and the Company.
 
3.  Term. The Executive’s engagement shall commence effective the date hereof
and shall continue for three (3) years (the “Term”) unless otherwise terminated
as provided herein. The Company may terminate the Agreement for cause (“Cause”)
in the event that Executive is convicted of a crime of moral turpitude or
dishonesty which conviction may reasonably be expected to have an adverse impact
on the Company, or for the willful and continued refusal of Executive to follow
the directives of the Chief Executive Officer of the Company (provided that the
Company shall have provided Executive with written notice of such willful and
continued refusal and Executive has been afforded a reasonable opportunity of at
least thirty days to cure the same), or the breach or threatened breach by the
Executive of the provisions of Section 6 of this Agreement. Executive may
terminate this Agreement in the event (“Good Reason”) his title, reporting
relationship or job responsibilities are materially or adversely affected or in
the event that Executive is re-located to an office outside the greater New York
metropolitan area (which metropolitan area shall not be deemed to include New
Jersey). In the event the Company elects to terminate this Agreement for any
reason other than for Cause as specified herein or Executive terminates for Good
Reason, Executive shall be entitled to receive the greater of (i) his current
salary through the remainder of the Term, or (ii) one (1) year of his then base
salary.
 

--------------------------------------------------------------------------------


4.  Compensation.
 

(a)  
Base Salary. Executive's base salary for the first year of the Term will be at a
rate of not less than $275,000 per annum and Executive’s base salary for the
second and third year(s) of the Term will be at a rate of not less than $300,000
per annum, in each case, paid in accordance with the Company's payroll practices
and policies then in effect.

 

(b)  
Bonus. Executive shall be entitled to participate in the Company’s executive
bonus program then in effect. Executive shall be eligible for an annual bonus of
up to 100% of Executive’s salary, to be superceded by the maximum amount
available under the Company’s executive bonus program and any other bonus
program generally applicable to senior executives of the Company.

 

(c)  
Restricted Stock. The Company shall issue to the Executive 18,461 shares of
Restricted Stock under the Company’s 2006 Equity Incentive Plan (the ”Plan”),
subject to restrictions on the full enjoyment of such shares set forth in the
Restricted Stock Agreement in the form attached hereto as Exhibit A (the
“Restricted Stock Agreement), such restrictions to lapse with respect to
one-third of such shares on each of the first three anniversaries of the date
hereof, in accordance with the terms and conditions of the Restricted Stock
Agreement.

 

(d)  
Fringe Benefits. Executive shall receive the fringe benefits given to other
executive officers of the Company including, but not limited to, major medical,
dental, life insurance, pension including any 401 (K) or other profit sharing
plan. Executive shall also be added as an insured under the Company's officers
and directors insurance and all other polices which pertain to officers of the
Company. The Company shall pay Executive a car allowance of $1,500 per month
during the Term of this Agreement.

 

(e)  
Reimbursement of Expenses. The Company shall pay to Executive the reasonable
expenses incurred by him in the performance of his duties hereunder, including,
without limitation, expenses related to cell phones, blackberrys and laptop
computers and such other expenses incurred in connection with business related
travel or entertainment in accordance with the Company’s policy, or, if such
expenses are paid directly by the Executive, the Company shall promptly
reimburse the Executive for such payments, provided that the Executive
(i) properly accounts for such expenses in accordance with the Company’s policy
and (ii) has received prior approval by the Chief Executive Officer of the
Company for major expenses.

 

(f)  
Vacation. Executive shall be entitled to four weeks of paid vacation per year.
The Executive shall use his vacation in the calendar year in which it is
accrued.

 
 
2

--------------------------------------------------------------------------------


5.  Confidentiality. Executive shall not divulge to anyone, either during or at
any time after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes (“Confidential Information”). Executive acknowledges that
any Confidential Information is of great value to the Company, and upon the
termination of his engagement Executive shall redeliver to the Company all
Confidential Information and other related data in his possession.
 
6.  Noncompetition; Nonsolicitation
 
6.1  The Executive hereby agrees that during the Term and, unless the Company
does not offer to extend the Term on comparable terms and conditions after the
expiration thereof, for a period of one year following the expiration of the
Term (the “Non-Compete Term”), he shall not, directly or indirectly, engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) to William Sweedler or Robert
D’Loren or any entity with which either such person is affiliated or associated.
 
6.2  The Executive shall not, during the Non-Compete Term, directly or
indirectly, take any action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitations of the Company’s customers, or persons listed on
the personnel lists of the Company.
 
6.3  For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 6.1 and 6.2 above shall
serve as a prohibition against him from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of his employment), to discontinue or alter his, her or
its relationship with the Company.
 
6.4  Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 6 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
6 or such other relief as may be required specifically to enforce any of the
covenants in this Section 6. If for any reason it is held that the restrictions
under this Section 6 are not reasonable or that consideration therefor is
inadequate, such restrictions shall be interpreted or modified to include as
much of the duration and scope identified in this Section 6 as will render such
restrictions valid and enforceable.
 
3

--------------------------------------------------------------------------------


7.  Change in Control.
 

(a)  
If the Company terminates Executive’s employment without Cause or Executive
terminates Executive’s employment for Good Reason within 12 months after a
Change in Control (as defined in Subsection 7(b)), then the Company shall pay to
Executive in complete satisfaction of its obligations under this Agreement, as
severance pay and as liquidated damages (because actual damages are difficult to
ascertain), in a lump sum, in cash, within 15 days after the date of Executive’s
termination, an amount equal to $100 less than three times Executive’s
“annualized includable compensation for the base period” (as defined in Section
280G of the Internal Revenue Code of 1986); provided, however, that if such lump
sum severance payment, either alone or together with other payments or benefits,
either cash or non-cash, that Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to Executive under any plan for the benefit of employees, which would
constitute an “excess parachute payment” (as defined in Section 280G of the
Internal Revenue Code of 1986), then such lump sum severance payment or other
benefit shall be reduced to the largest amount that will not result in receipt
by Executive of a parachute payment. The determination of the amount of the
payment described in this subsection shall be made by the Company’s independent
auditors at the sole expense of the Company. For purposes of clarification the
value of any options described above will be determined by the Company’s
independent auditors using a Black-Scholes valuation methodology.

 

(b)  
For purposes of Subsection 7(a), a “Change in Control” shall mean any of the
following:

 
(1)  any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger;
 
(2)  any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company;
 
(3)  any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(4)  the cessation of control (by virtue of their not constituting a majority of
directors) of the Company’s Board of Directors by the individuals (the
“Continuing Directors”) who (x) at the date of this Agreement were directors or
(y) become directors after the date of this Agreement and whose election or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the directors then in office who were directors at the
date of this Agreement or whose election or nomination for election was
previously so approved); or
 
4

--------------------------------------------------------------------------------


(5)  (A) the acquisition of beneficial ownership (“Beneficial Ownership”),
within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of an aggregate of 25% or more of the voting power
of the Company’s outstanding voting securities by any person or group (as such
term is used in Rule 13d-5 under the Exchange Act) who beneficially owned less
than 10% of the voting power of the Company’s outstanding voting securities on
the effective date of this Agreement, (B) the acquisition of Beneficial
Ownership of an additional 15% of the voting power of the Company’s outstanding
voting securities by any person or group who beneficially owned at least 10% of
the voting power of the Company’s outstanding voting securities on the effective
date of this Agreement, or (C) the execution by the Company and a stockholder of
a contract that by its terms grants such stockholder (in its, hers or his
capacity as a stockholder) or such stockholder’s Affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933 (an “Affiliate”)) including,
without limitation, such stockholder’s nominee to the Company’s Board of
Directors (in its, hers or his capacity as an Affiliate of such stockholders),
the right to veto or block decisions or actions of the Company’s Board of
Directors’ provided however, that notwithstanding the foregoing, the events
described in items (A), (B) or (C) above shall not constitute a Change in
Control hereunder if the acquiror is (aa) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or one of its
affiliated entities and acting in such capacity, (bb) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of voting securities of the Company or (cc)
a person or group meeting the requirements of clauses (i) and (ii) of Rule
13d-1(b)(1) under the Exchange Act;
 
(6)  subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under Chapter 7.
 

(c)  
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 7 by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 7 be reduced by any
compensation earned by Executive as the result of Executive’s employment by
another employer or business or by profits earned by Executive from any other
source at any time before and after Executive date of termination.

 

(d)  
If within 12 months after the occurrence of a Change of Control, as defined in
the Plan, the Company shall terminate Executive’s employment without Cause, as
defined herein, or Executive terminates Executive’s employment for Good Reason,
as defined herein, then notwithstanding the vesting schedule contained in the
Restricted Stock Agreement, all restrictions set forth in the Restricted Stock
Agreement shall immediately lapse.

 
8.  Indemnification. The Company shall indemnify and hold harmless the Executive
against any and all expenses reasonably incurred by him in connection with or
arising out of (a) the defense of any action, suit or proceeding in which he is
a party, or (b) any claim asserted or threatened against him, in either case by
reason of or relating to his being or having been an employee, officer or
director of the Company, whether or not he continues to be such an employee,
officer or director at the time of incurring such expenses, except insofar as
such indemnification is prohibited by law. Such expenses shall include, without
limitation, the fees and disbursements of attorneys, amounts of judgments and
amounts of any settlements, provided that such expenses are agreed to in advance
by the Company. The foregoing indemnification obligation is independent of any
similar obligation provided in the Company’s Certificate of Incorporation or
Bylaws, and shall apply with respect to any matters attributable to periods
prior to the date of this Agreement, and to matters attributable to Executive's
employment hereunder, without regard to when asserted.
 
5

--------------------------------------------------------------------------------


9.  Miscellaneous.
 

(a)  
This Agreement shall be deemed to be a contract made under the laws of the State
of New York and for all purposes shall be construed in accordance with those
laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b)  
If not terminated in accordance with its terms, this Agreement shall be binding
upon, and inure to the benefit of, the Parties, their heirs, legal
representatives, successors and permitted assigns.

 

(c)  
The invalidity or unenforceability of any provision hereof shall not in any way
affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the Parties.

 

(d)  
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

(e)  
This Agreement may be executed by the parties in one or more counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts has been signed by each of the parties hereto and delivered to
each of the other parties hereto.

 
10.  Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.
 
6

--------------------------------------------------------------------------------


To the Company:
 
Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, New York 10018
Attention: Neil Cole, Chief Executive Officer
 
With a copy in the same manner to:
 
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention: Robert J. Mittman, Esq.
 
To the Executive:
 
Andrew Tarshis
185 Pinewood Road
Stamford, Connecticut 06903
 


 
-SIGNATURE PAGE FOLLOWS
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
22nd day of September, 2006.
 


 
Iconix Brand Group, Inc.
 
 
By: /s/ Neil
Cole                                                                  
Neil Cole
Chief Executive Officer
Executive
 
 
/s/ Andrew R. Tarshis                                                         
Andrew Tarshis

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A

 
ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK AGREEMENT
 
To:
Andrew Tarshis
 
185 Pinewood Road
 
Stamford, Connecticut 06903
 
Date of Award: September 22, 2006

 
You are hereby awarded, effective as of the date hereof, 18,461 shares (the
“Shares”) of common stock, $.001 par value (“Common Stock”), of Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), pursuant to the Company’s
2006 Equity Incentive Plan (the “Plan”), subject to certain restrictions
specified below in Restrictions and Forfeiture. (While subject to the
Restrictions, this Agreement refers to the Shares as “Restricted Shares”.)
 
During the period commencing on the Award Date and terminating on the third
anniversary of the date hereof (the “Restricted Period”), except as otherwise
provided herein, the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered and are subject to forfeiture (the “Restrictions”).
 
Except as set forth below, the Restricted Period with respect to the Shares will
lapse in accordance with the vesting schedule set forth below (the “Vesting
Schedule”). Subject to the restrictions set forth in the Plan, the Administrator
(as defined in the Plan) shall have the authority, in its discretion, to
accelerate the time at which any or all of the Restrictions shall lapse with
respect to any Shares subject thereto, or to remove any or all of such
Restrictions, whenever the Administrator may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Period.
 
In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:
 
Restrictions and Forfeiture
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule, at
which point the Restricted Shares will be referred to as “Vested.”
 
If your employment is terminated by the Company for Cause or by you without Good
Reason (as such terms are defined in your Employment Agreement with the Company
(the “Employment Agreement”)), the Company will have the right to reacquire your
unvested Restricted Shares at the lower of (a) your original purchase price, if
any, for such Shares, or (b) the fair market value of the Shares on your date of
termination. If there was no purchase price, your unvested Restricted Shares
will be forfeited.


 
Page 1 of 10

--------------------------------------------------------------------------------




Vesting Schedule
Assuming you provide Continuous Service (as defined in the Plan) as an Employee
(as defined in the Plan) of the Company or an Affiliate of the Company, all
Restrictions will lapse on the Restricted Shares on the Vesting date or Vesting
dates set forth in the schedule below for the applicable grant of Restricted
Shares and they will become Vested.

 
Vesting Schedule
Vesting Date
Number of Restricted Shares that Vest
First Anniversary of Date of Award
33 1/3% of Restricted Shares
Second Anniversary of Date of Award
33 1/3% of Restricted Shares
Third Anniversary of Date of Award
33 1/3% of Restricted Shares

 
Change in Control
In the event of a Change in Control (as defined in the Plan), if within twelve
(12) months after the Change in Control, your employment is terminated by the
Company without Cause or by you for Good Reason (as such terms are defined in
the Employment Agreement), all of the Restricted Shares shall thereupon become
fully vested.
 
Continuous Service
“Continuous Service,” as used herein, means the absence of any interruption or
termination of your service as an Employee (as defined in the Plan) of the
Company or any Affiliate (other than a termination by the Company without Cause
or a termination by you for Good Reason). If you are employed by an Affiliate of
the Company, your employment shall be deemed to have terminated on the date your
employer ceases to be an Affiliate of the Company, unless you are on that date
transferred to the Company or another Affiliate of the Company. Service shall
not be considered interrupted in the case of sick leave, military leave or any
other leave of absence approved by the Company or any then Affiliate of the
Company. Your employment shall not be deemed to have terminated if you are
transferred from the Company to an Affiliate of the Company, or vice versa, or
from one Company Affiliate to another Company Affiliate.


 
Page 2 of 10

--------------------------------------------------------------------------------




Share Certificates
The Company will issue a certificate (or certificates) in your name with respect
to the Shares, and will hold such certificate (or certificates) on deposit for
your account until the expiration of the Restricted Period with respect to the
Shares represented thereby. Such certificate (or certificates) will contain the
following restrictive legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2006 Equity Incentive Plan of the Company, copies of which are on file in
the office of the Secretary of the Company.”
 
Additional Conditions
to Issuance of Stock
Certificates
 
You will not receive the certificates representing the Restricted Shares unless
and until the Company has received a stock power or stock powers in favor of the
Company executed by you.
 
Cash Dividends
Cash dividends, if any, paid on the Restricted Shares shall be held by the
Company for your account and paid to you upon the expiration of the Restricted
Period, except as otherwise determined by the Administrator. All such withheld
dividends shall not earn interest, except as otherwise determined by the
Administrator.You will not receive withheld cash dividends on any Restricted
Shares which are forfeited and all such cash dividends shall be forfeited along
with the Restricted Shares which are forfeited.
 
Tax Withholding
Unless you make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), and pay taxes in accordance with that election,
you will be taxed on the Shares as they become Vested and must arrange to pay
the taxes on this income. If the Administrator so determines, arrangements for
paying the taxes may include your surrendering Shares that otherwise would be
released to you upon becoming Vested or your surrendering Shares you already
own. The fair market value of the Shares you surrender, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes.
 
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and
employment taxes. Alternatively, the Company may require you to pay to the
Company the amount of any taxes which the Company is required to withhold with
respect to the Shares, or, in lieu thereof, to retain or sell without notice a
sufficient number of Shares to cover the amount required to be withheld. The
Company may withhold from any cash dividends paid on the Restricted Shares an
amount sufficient to cover taxes owed as a result of the dividend payment. The
Company’s method of satisfying its withholding obligations shall be solely in
the discretion of the Administrator, subject to applicable federal, state, local
and foreign laws. The Company shall have a lien and security interest in the
Shares and any accumulated dividends to secure your obligations hereunder.

 
 
Page 3 of 10

--------------------------------------------------------------------------------


 
Tax Representations
You hereby represent and warrant to the Company as follows:
 
(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.
 
(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes (as ordinary income) the fair market value of the Shares as of
the date any “restrictions” on the Shares lapse. To the extent that an award
hereunder is not otherwise an exempt transaction for purposes of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), with
respect to officers, directors and 10% shareholders subject to Section 16 of the
1934 Act, a “restriction” on the Shares includes for these purposes the period
after the award of the Shares during which such officers, directors and 10%
shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, you understand that you may elect to be taxed at the time the
Shares are awarded rather than when the restrictions on the Shares lapse, or the
Section 16(b) period expires, by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
the award.
 
YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO FILE TIMELY THE ELECTION AVAILABLE TO YOU UNDER SECTION 83(B) OF THE CODE,
EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
YOUR BEHALF.
 
Securities Law Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Restricted Shares, no registration statement and current prospectus under
the Securities Act of 1933, as amended (the “1933 Act”), covers the Shares, and
shall continue to be applicable for so long as such registration has not
occurred and such current prospectus is not available:
 
(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.
 
 
 
 

 
 
Page 4 of 10

--------------------------------------------------------------------------------


 
 

 
(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”
 
Stock Dividend, Stock Split
and Similar Capital Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Any shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the Restricted Shares shall be subject to the same restrictions as
the Restricted Shares, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended and deposited with
the Company as provided above with respect to the Restricted Shares, and any
cash dividends received with respect to such shares of Common Stock or other
securities shall be accumulated as provided above with respect to the Restricted
Shares.
 
Non-Transferability
Restricted Shares are not transferable.

 
 
Page 5 of 10

--------------------------------------------------------------------------------


 
No Effect on Employment
Except as otherwise provided in the Employment Agreement, nothing herein shall
modify your status as an at-will employee of the Company or any of its
Affiliates. Further, nothing herein guarantees you employment for any specified
period of time. This means that, except as provided in the Employment Agreement,
either you or the Company or any of its Affiliates may terminate your employment
at any time for any reason, with or without cause, or for no reason. You
recognize that, for instance, you may terminate your employment or the Company
or any of its Affiliates may terminate your employment prior to the date on
which your Shares become vested.
 
No Effect on
Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall, unless the
Company in its sole discretion determines otherwise, be settled by arbitration,
at a location designated by the Company, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association or its successor, as
amended from time to time. However, prior to submission to arbitration you will
attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, you and
the Company may resolve the dispute by settlement. You and the Company shall
equally share the costs charged by the American Arbitration Association or its
successor, but you and the Company shall otherwise be solely responsible for
your own respective counsel fees and expenses. The decision of the arbitrator(s)
shall be made in writing, setting forth the award, the reasons for the decision
and award and shall be binding and conclusive on you and the Company. Further,
neither you nor the Company shall appeal any such award. Judgment of a court of
competent jurisdiction may be entered upon the award and may be enforced as such
in accordance with the provisions of the award.
 
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.

 
 
Page 6 of 10

--------------------------------------------------------------------------------


 
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the Chief Executive Officer of the Company. If
mailed, it should be addressed to the Chief Executive Officer of the Company at
its then main headquarters. Any notice given to you will be addressed to you at
your address as reflected on the personnel records of the Company. You and the
Company may change the address for notice by like notice to the other. Notice
will be deemed to have been duly delivered when hand-delivered or, if mailed, on
the day such notice is postmarked.
 
Agreement Subject to Plan;
 Entire Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, which terms are hereby incorporated herein by reference and made a part
hereof. This Agreement constitutes the entire understanding between the Company
and you with respect to the subject matter hereof and no amendment, supplement
or waiver of this Agreement, in whole or in part, shall be binding upon the
Company unless in writing and signed by the President of the Company.
 
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.
 
Attachment A
In consideration of the award to you of Restricted Shares, you hereby agree to
the confidentiality and non-interference provisions set forth in Attachment A
hereto.



Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions, including Attachment A hereto.
 


ICONIX BRAND GROUP, INC.






By:                                                             


 
 
Page 7 of 10

--------------------------------------------------------------------------------


ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement, including Attachment A hereto. I hereby signify my
understanding of, and my agreement with, the terms and conditions of the Plan
and of the Restricted Stock Agreement, including Attachment A hereto. I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
this Restricted Stock Agreement. I accept this Restricted Stock Agreement in
full satisfaction of any previous written or oral promise made to me by the
Company or any of its Affiliates with respect to option or stock grants.
 
Date:                                                          
 


 
                                                                 
ANDREW TARSHIS
 


 
Page 8 of 10

--------------------------------------------------------------------------------


 
Attachment A to Restricted Stock Agreement


Confidentiality and Non-Interference.


(a) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, during your employment with the Company or at
any time thereafter, except with the express prior written consent of the
Company or pursuant to the lawful order of any judicial or administrative agency
of government, directly or indirectly, disclose, communicate or divulge to any
individual or entity, or use for the benefit of any individual or entity, any
knowledge or information with respect to the conduct or details of the Company’s
business which you, acting reasonably, believe or should believe to be of a
confidential nature and the disclosure of which not to be in the Company’s
interest.
 
(b) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, during your employment with the Company, except
with the express prior written consent of the Company, directly or indirectly,
whether as employee, owner, partner, member, consultant, agent, director,
officer, shareholder or in any other capacity, engage in or assist any
individual or entity to engage in any act or action which you, acting
reasonably, believe or should believe would be harmful or inimical to the
interests of the Company.
 
(c) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, for a period of two years after your employment
with the Company ceases for any reason whatsoever (whether voluntary or not),
except with the express prior written consent of the Company, directly or
indirectly, whether as employee, owner, partner, member, consultant, agent,
director, officer, shareholder or in any other capacity, for your own account or
for the benefit of any individual or entity, (i) solicit any customer of the
Company for business which would result in such customer terminating their
relationship with the Company; or (ii) solicit or induce any individual or
entity which is an employee of the Company to leave the Company or to otherwise
terminate their relationship with the Company.
 
(d) The parties agree that any breach by you of any of the covenants or
agreements contained in this Attachment A will result in irreparable injury to
the Company for which money damages could not adequately compensate the Company
and therefore, in the event of any such breach, the Company shall be entitled
(in addition to any other rights and remedies which it may have at law or in
equity) to have an injunction issued by any competent court enjoining and
restraining you and/or any other individual or entity involved therein from
continuing such breach. The existence of any claim or cause of action which you
may have against the Company or any other individual or entity shall not
constitute a defense or bar to the enforcement of such covenants. If the Company
is obliged to resort to the courts for the enforcement of any of the covenants
or agreements contained in this Attachment A, or if such covenants or agreements
are otherwise the subject of litigation between the parties, and the Company
prevails in such enforcement or litigation, then the term of such covenants and
agreements shall be extended for a period of time equal to the period of such
breach, which extension shall commence on the later of (a) the date on which the
original (unextended) term of such covenants and agreements is scheduled to
terminate or (b) the date of the final court order (without further right of
appeal) enforcing such covenant or agreement.
 
Page 9 of 10

--------------------------------------------------------------------------------


(e) If any portion of the covenants or agreements contained in this Attachment
A, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Attachment A is held unenforceable because of the
area covered, the duration thereof, or the scope thereof, then the court making
such determination shall have the power to reduce the area and/or duration
and/or limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form.
 
(f) For purposes of this Attachment A, the term “the Company” shall include the
Company, any successor to the Company and all present and future direct and
indirect subsidiaries and affiliates of the Company.
 


 
Page 10 of 10

--------------------------------------------------------------------------------



